Citation Nr: 1113239	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent prior to October 9, 2010 for service-connected status post left knee trauma, and in excess of 50 percent since October 9, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1976 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony at an August 2009 videoconference hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

In October 2009, the Board remanded the present matter and claims of service connection for left upper extremity and left lower extremity radiculopathy for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a November 2010 rating decision, the RO granted service connection for cervical radiculopathy of the left upper extremity and lumbar radiculopathy of the left lower extremity.  As full benefits sought on appeal have been granted, these issues are not before the Board.  

In the November 2010 rating decision, the RO increased the rating for the service-connected left knee disability to 50 percent, effective October 9, 2010.  The claim for higher rating for the left knee remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  
 

FINDINGS OF FACT

1.  Prior to October 9, 2010, the Veteran's service-connected post left knee trauma        disability is manifested by subjective complaints of pain, objective findings of painful motion with limited motion from 0 to 130 degrees, and x-ray evidence of osteoarthritis.  

2.  Since October 9, 2010, there is x-ray evidence of arthritis of the left knee, with limited motion from 45 to 70 degrees and subjective complaints of painful motion; there is no objective evidence of ankylosis. 


CONCLUSIONS OF LAW

1.  Prior to October 9, 2010, the criteria for an initial disability rating in excess of 10 percent for service-connected status post left knee trauma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5260 (2010).

2.  Since October 9, 2010, the criteria for a disability rating in excess of 50 percent for service-connected status post left knee trauma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of April 1, 2004, the date following discharge from service, and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the day after separation from service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, private treatment records, and VA outpatient treatment records, afforded the Veteran VA examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to an initial disability rating greater than 10 percent for his service-connected left knee disability prior to October 9, 2010 and in excess of 50 percent since October 9, 2010.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In the present case, the appeal stems from an initial rating, thus VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 govern the limitation of motion of the knee.  DC 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Where a claimant has both limitation of flexion and limitation of extension of the same leg, separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (September 17, 2004).  

Discussion

Service treatment records demonstrate that the Veteran injured his left when he slipped and fell.  Records contain findings of left knee post trauma with reactive bony formation dated in August 2003.  A November 2003 evaluation conducted for VA prior to the Veteran's separation from service revealed evidence of painful motion, with no evidence of heat, redness, swelling, effusion, drainage, abnormal movements, instability or weakness.  Drawer sign and McMurray test were negative.  On range of motion testing, flexion was to 130 degrees, with pain at 130 degrees; extension was to 0 degrees, with pain at 0 degrees.  The examiner noted range of motion of the left knee was limited by pain, but not limited by fatigue, weakness, lack of endurance or incoordination.  

In the April 2004 rating action on appeal, the RO granted service connection and assigned a 10 percent rating for status post left knee trauma with residual bony prominence of the left proximal tibia under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, for limitation of flexion.  In a November 2010 rating decision, the RO increased the Veteran's disability to 50 percent disabling under 38 C.F.R. § 4.71a, DC 5261, for limitation of extension, effective October 9, 2010.    

In determining whether an increased rating is warranted for any period during the course of the appeal, the pertinent evidence of record has been reviewed and a discussion of such evidence follows.  

The Veteran underwent a VA examination in October 2004.  At the time, the Veteran reported that he experiences constant pain, swelling, stiffness, and weakness of the left knee.  Bedrest has been recommended by his physician for 90 days during the past year.  The Veteran takes pain medication for his condition.  He experiences difficulty when standing and walking, including problems walking up hills and stairs.  He denied losing time from work due to his condition.  

On examination, the Veteran's left knee appeared mildly swollen.  There was joint tenderness and trace effusion and crepitus.  There was stiffness to the inferior and lateral aspects of the knee joint.  There was prominence of the tibial tuberosity and tenderness, as well as edema present of the tibial tuberosity.  Drawer and McMurray testing were negative.  There was no evidence of instability, recurrent subluxation, locking, or ankylosis.  Range of motion testing demonstrated flexion to 140 degrees with pain at 140 degrees and extension to 0 degrees with pain at 0 degrees.  The examiner noted that range of motion of the left knee was limited by pain, fatigue, weakness, and lack of endurance; lack of endurance was predominant.  Range of motion was not limited by incoordination.  

The diagnosis was status post left knee trauma with residuals of bony prominence of the left tibia and left knee sprain with ongoing pain, stiffness.  The examiner noted that objectively, the Veteran's left knee has joint tenderness, trace effusion and crepitus, stiffness, and swelling, with full range of motion and negative warmth, synovitis or instability.  

The Veteran underwent a second VA examination in January 2008 at which time he reported experiencing weakness during exercise, stiffness during the night, and locking while walking downstairs.  He denied swelling, heat, redness, giving way, lack of endurance, fatigability, and dislocation.  He reported experiencing constant and localized pain for the past five years at a level 8/10.  

On examination, the left tibia was normal.  The left knee did not reveal locking, pain, genu recurvatum, or crepitus.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  Upon repetition, the Veteran's left joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Anterior and posterior cruciate ligament stability and medial and lateral collateral ligament stability testing of the left knee were within normal limits.  The medial and lateral meniscus testing of the left knee is within normal limits.  X-rays of the left knee demonstrated normal bony alignment, intact bones, and an intact patella, with small spurs noted from the medial articular margin of the femur and tibia.  Joint spaces were maintained.  The soft tissues were unremarkable.  The impression was early osteoarthritis of the tibiofemoral joint.  

The diagnosis was status post left knee trauma with residuals.  In providing the diagnosis, the examiner noted the Veteran subjectively complains of a bony prominence of the left tibia and objectively, there are abnormal x-ray findings of the left tibia.  The examiner reported that the effect of the Veteran's condition on his usual employment is minimal and there is no effect on his activities of daily living.

A subsequent January 2008 addendum to the January 2008 VA examination demonstrates that the January 2008 VA examiner reviewed the Veteran's claims file and provided a diagnosis of left knee trauma with osteoarthritis.    

A February 2008 private treatment record demonstrates the Veteran sought treatment for left knee pain with locking and grinding, located mostly under the kneecap.  The Veteran reported that he is currently retired.  On examination, he had no significant tissue swelling.  There was mild effusion.  Range of motion testing demonstrated flexion to 140 degrees and extension to 0 degrees.  Lachman and pivot testing were negative.  There was patellofemoral crepitants and medial compartment mild crepitants, as well as joint line tenderness.  Drawer test was positive.  Valgus and varus laxity were not increased.  The physician noted that an MRI study demonstrates findings consistent with patellofemoral disease.  Upon examination, the physician diagnosed the Veteran with patellofemoral arthrosis of the left knee.      

Pursuant to the Board remand, the Veteran was afforded a VA examination in October 2010.  At the time, the Veteran reported that his left knee condition has progressively worsened since the in-service injury.  He denied a history of hospitalization and surgery.  He reported that he always utilizes a brace.

On examination, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing, loss of a bone, or inflammatory arthritis.  There was evidence of crepitus with pain, as well as grinding.  There was no evidence of mass behind the knee, instability, or bumps consistent with Osgood-Schlatter's Disease.  There was no patellar or meniscus abnormality.  Range of motion findings were reported as follows:  flexion, 50 to 80 degrees; extension limited by 50 degrees.  The examiner noted objective evidence of pain with active motion and following repetitive motion.  Range of motion after repetition was reported as 45 to 70 degrees.  

The diagnosis was left knee patellofemoral syndrome and left knee tendinitis.  The examiner noted that the Veteran has been retired since 2004, as he was eligible by age or duration of work, thus there was no effect on his usual occupation.  The examiner indicated that the effects of the Veteran's condition on his activities of daily living include a mild effect on chores, shopping, traveling, and driving, as well as a moderate effect on exercise, sports, and recreation.     

Prior to October 9, 2010

Based on a review of the evidence, the Board finds that an increased rating is not warranted prior to October 9, 2010.  There is no evidence of limitation of extension in the left knee as it has been shown to be to 0 degrees in the aforementioned VA examination reports and treatment records.  Thus, an increased rating in not warranted under DC 5261.  

While there is evidence of limitation of flexion of the left knee, it has been at worse, to 130 degrees during the November 2003 evaluation.  VA examinations in October 2004 and January 2008, as well as the February 2008 private examination revealed normal flexion, to 140 degrees.  Thus, the Veteran does not warrant the next higher under DC 5260.    

The record reveals consistent complaints of left knee painful motion, swelling, and weakness.  The October 2004 VA examiner noted that the Veteran's left knee range of motion is limited by pain, fatigue, weakness, and lack of endurance; however, range of motion findings during that examination were normal, 0 degrees extension to 140 degrees flexion.  Further, during the January 2008 VA examination, upon repetition, the Veteran's left joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.

The Board does not conclude that the Veteran's left knee disability picture most nearly approximates the next-higher 20 percent evaluation based on limitation of flexion or extension, even when considering additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 202.  Indeed, the VA examiner in January 2008 noted that there was no additional limitation of motion with repetitive use.  Accordingly, the Board notes that the Veteran performed all range of motion testing with pain during the October 2004 VA examination.  However, while pain is established, there is no objective evidence to show that such pain caused additional functional limitation to such extent as to warrant a higher rating.

DC 5256, 5257, 5258, 5262 and 5263 are not applicable, as there is no evidence of ankylosis, recurrent subluxation or lateral instability, semilunar dislocated cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  

Since October 9, 2010

The RO increased the rating for the service-connected left knee from 10 to 50 percent disabling under 38 C.F.R. § 4.71a, DC 5261, for limitation of extension, effective October 9, 2010, the date of the VA examination, 

Upon review of the evidence of record, the Board finds that a disability rating in excess of 50 percent for limitation of extension is not warranted.  In this regard, in order for the Veteran to warrant the next higher 60 percent disability evaluation, there must be evidence of ankylosis.  38 C.F.R. § 4.71a, DC 5256.  The October 2010 VA examination does not reveal any evidence of ankylosis; indeed, the examiner reported that there is no evidence of ankylosis.  
 
An increased rating is not warranted under DC 5260 since October 9, 2010, as the evidence does not demonstrate compensable limitation of flexion.  During the October 2010 VA examination, considering the DeLuca criteria, the Veteran's flexion was limited to 70 degrees, which is noncompensable under DC 5260.    

DC 5257, 5258, 5262 and 5263 are not applicable, as there is no evidence of recurrent subluxation or lateral instability, semilunar dislocated cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  

As the preponderance of the evidence is against the claim for an increased rating prior to October 9, 2010 and since October 9, 2010, the benefit of the doubt rule does not apply, and the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 50.

Extraschedular Considerations

There is evidence that the Veteran is no longer working, either because of age or duration of employment.  During the October 2010 VA examination, the examiner noted that the effects of the Veteran's disability on his activities of daily living were noted to be mild on chores, shopping, traveling, and driving and moderate on exercise, sports, and recreation.  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left knee condition.  The discussion above reflects that the Veteran's knee disability is primarily manifested by pain and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  




	(CONTINUED ON NEXT PAGE)




ORDER

Prior to October 9, 2010, entitlement to an initial disability rating in excess of 10 percent for service-connected status post left knee trauma is denied.

Since October 9, 2010, entitlement to an initial disability rating in excess of 50 percent for service-connected status post left knee trauma is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


